                UNITED STATES DISTRICT COURT FOR THE
                    MIDDLE DISTRICT OF ALABAMA
                          EASTERN DIVISION

THE STATE OF ALABAMA; ROBERT
ADERHOLT, Representative for Alabama’s
4th Congressional District, in his official and
individual capacities; WILLIAM GREEN;
and CAMARAN WILLIAMS,

                               Plaintiffs,

                       v.

UNITED STATES DEPARTMENT OF                       CIVIL ACTION NO. 3:21-CV-211-RAH-
COMMERCE; GINA RAIMONDO, in her                   KFP
official capacity as Secretary of Commerce;
UNITED STATES BUREAU OF THE
CENSUS, an agency within the United States
Department of Commerce; and RON
JARMIN, in his official capacity as Acting
Director of the U.S. Census Bureau,

                               Defendants.



               PLAINTIFFS’ REPLY IN SUPPORT OF THEIR REQUEST
               FOR THE APPOINTMENT OF A THREE-JUDGE COURT
        Defendants are misguided. We know that the Census Bureau’s differential-privacy process

uses statistical inference because the Census Bureau itself says it does. As the Bureau’s Senior

Advisor for Data Access and Privacy explained last year, one of the two types of error introduced

by the Bureau’s new approach is “[p]ost processing error due to statistical inference.” See Michael

Hawes, U.S. Census Bureau, Differential Privacy and the 2020 Decennial Census at 24 (Mar. 5,

2020), https://perma.cc/3A4N-HPTA (emphasis added) (attached for convenience as Ex. A). Thus,

as the Bureau made clear before this litigation, its use of differential privacy relies on “statistical

inference” that introduces “error”—i.e., it adds or subtracts counts to or from—the enumeration.

A three-judge panel is therefore required.

        Indeed, Congress enacted Section 209 of Public Law No. 105-119 to ensure expeditious

judicial review of these sorts of Census Bureau attempts to unlawfully use “statistical

method[s] … in connection with the … decennial census … to determine the population for pur-

poses of the apportionment or redistricting.” Section 209(b). The term “statistical method” in-

cludes any “statistical procedure … to add or subtract counts to or from the enumeration of the

population as a result of statistical inference.” Id. § 209(h)(1). Persons aggrieved by such methods

have a right to sue and a right to a three-judge panel. The only question here is whether the Bu-

reau’s differential-privacy process is a “statistical method.” And because the process is a statistical

method that uses statistical inference to add or subtract counts to the redistricting data, the answer

is clearly yes.

                                             ARGUMENT

        Section 2284 provides that “[a] district court of three judges shall be convened when oth-

erwise required by Act of Congress, or when an action is filed challenging the constitutionality of

the apportionment of congressional districts or the apportionment of any statewide legislative

body.” 28 U.S.C. § 2284(a). Section 209 provides a cause of action for “[a]ny person aggrieved


                                                  1
by the use of any statistical method in violation of the Constitution or any provision of law … to

determine the population for purposes of the apportionment or redistricting of Members in Con-

gress,” allowing such “aggrieved” parties to “obtain declaratory, injunctive, and any other appro-

priate relief against the use of such method.” Pub. L. No. 105-119 § 209(b). Such an action “shall

be heard and determined by a district court of three judges in accordance with section 2284 of title

28, United States Code.” Id. § 209(e)(1).

       First, differential privacy falls squarely within Section 209’s definition of “statistical

method.” Id. § 209(h). Defendants’ argument to the contrary fails for several reasons. Not only do

Defendants misread the statute itself, but they misdescribe the mechanics of differential privacy

and fail to recognize that it constitutes a “statistical method” even by their own reading. Worse

yet, in their Response, Defendants embrace a position that directly contradicts the Bureau’s previ-

ous public statements. Compare Response at 7 (“[E]ven if differential privacy could be construed

as ‘add[ing] or subtract[ing] counts to or from the enumeration of the population[,]’ it does not do

so ‘as a result of statistical inference.’”) with Ex. A, Michael Hawes, U.S. Census Bureau, Differ-

ential Privacy and the 2020 Decennial Census at 24 (Mar. 5, 2020), https://perma.cc/3A4N-HPTA

(addressing errors in differential-privacy process “due to statistical inference”).

       Nor do Defendants succeed in their attempt to invoke favorable legislative history or “pur-

pose.” Where people are counted each decade—both between the States and within them—deter-

mines the flow of tremendous amounts of federal funding and political power. That money and

power raise the prospect of political manipulation; Congress thus sought to ensure that their allo-

cation be based on the actual number of people counted rather than numbers produced by statistical

methods that could be more easily manipulated. In suggesting that only sampling is covered by




                                                  2
Section 209, Defendants miss the forest for the trees. Sampling fit the bill then, and differential

privacy fits the bill now.

        Second, all of Plaintiffs’ claims—including those related to the Bureau’s deliberate delay—

require a three-judge panel. While delay, in and of itself, may not entitle Plaintiffs to a three-judge

court, a three-judge court is nevertheless proper because differential privacy causes at least part of

the delay and its resulting harms. See Pub. L. No. 105-119 § 209(e)(1).

        Finally, practical considerations support convening a three-judge court here. If this Court

improperly withholds jurisdiction from a three-judge court, a future court—at any stage of the

litigation—could remand the case to a three-judge panel and force the litigants to retry their entire

case. Any further delay will exacerbate the injuries Plaintiffs are already suffering. But if this Court

grants the three-judge panel’s jurisdiction and then agrees with the panel’s decision, this Court

could certify that it would have independently reached the same decision as the panel. “This pro-

cedure for minimizing prejudice to litigants when the jurisdiction of a three-judge court is unclear

has been used before.” Swift & Co. v. Wickham, 382 U.S. 111, 114 n.4 (1965); see also New York

v. Trump, 485 F. Supp. 3d 422, 482 n.21 (S.D.N.Y.) (three-judge court), vacated and remanded

on other grounds, 141 S. Ct. 530 (2020); Fed’n for Am. Immigration Reform v. Klutznick, 486 F.

Supp. 564, 577-78 (D.D.C. 1980) (three-judge court). And this procedure would allow parties

seeking further review to appeal to the Supreme Court while also filing a protective appeal in the

Eleventh Circuit and requesting that the Supreme Court alternatively construe the appellants’ ju-

risdictional statement as a petition for a writ of certiorari before judgment. See Sup. Ct. R. 11. This

approach best guarantees expeditious resolution of the critical questions the case presents.




                                                   3
I.     Statutory Text and Legislative History Make Clear That Differential Privacy
       Constitutes a “Statistical Method” Under Section 209.

           A. Section 209’s “Statistical Method” Definition Applies to Redistricting.

       Section 209 provides a cause of action for “[a]ny person aggrieved by the use of any sta-

tistical method in violation of the Constitution or any provision of law (other than this Act), in

connection with the 2000 or any later decennial census, to determine the population for purposes

of the apportionment or redistricting of Members in Congress.” Pub. L. No. 105-119 § 209(b)

(emphasis added). Thus, Section 209 applies to both congressional apportionment harms among

states and redistricting harms within them. And that makes perfect sense. After all, Congress la-

beled Section 209 a “13 USCA § 141 note,” and section 141 of title 13 expressly requires “tabu-

lations of population” for both congressional reapportionment and intrastate redistricting. See 13

U.S.C. § 141(b)-(c).

       One cannot reasonably read Section 209 as concerned only with interstate apportionment.

Defendants seem to suggest that Section 209 covers only, for example, assigning Huntsville’s

population to Nashville while having nothing to say about assigning Montgomery’s population to

Mobile. See Response at 7 (noting that “differential privacy is not applied at all to the state-level

enumeration of population that is used for congressional apportionment”). But to the extent De-

fendants press that strained reading, the plain text refutes it. Challenges to statistical methods that

“determine the population for purposes of the apportionment or redistricting” must be heard by a

three-judge court. Pub. L. No. 105-119 § 209(b) (emphasis added).

       Moreover, “[a]cceptance of the Government’s new-found reading … would produce an

absurd and unjust result which Congress could not have intended.” Clinton v. City of New York,

524 U.S. 417, 429 (1998) (cleaned up). The Bureau would be free to use statistical methods like

differential privacy—or sampling—which add, subtract, or otherwise adjust States’ internal



                                                  4
geographic populations so long as the Bureau holds the States’ populations invariant. This is not a

situation where the Court must invoke any interpretive canons to overcome text which plainly

supports Defendants’ novel interpretation, see, e.g., Antonin Scalia & Bryan A. Garner, Reading

Law: The Interpretation of Legal Texts at 234 (addressing the “Absurdity Doctrine”); just the op-

posite, Section 209’s text and context explicitly undermine Defendants’ position. The scope of

Section 209—and that of its “statistical method” definition—includes threats to the allocation of

money and power both between the states and within them.

              B. Section 209’s “Statistical Method” Definition Encompasses Differential
                 Privacy.

         “Statutory interpretation, as [the Supreme Court] always say[s], begins with the text.” Ross

v. Blake, 136 S. Ct. 1850, 1856 (2016). Section 209 provides that “[f]or the purposes of this sec-

tion … the term ‘statistical method’ means an activity related to the design, planning, testing, or

implementation of the use of representative sampling, or any other statistical procedure, including

statistical adjustment, to add or subtract counts to or from the enumeration of the population as a

result of statistical inference.” Pub. L. 105-119 § 209(h)(1). Differential privacy satisfies these

conditions.

         Defendants’ arguments to the contrary fail for at least two independent reasons. First, dif-

ferential privacy does “add or subtract counts to or from the enumeration of the population as a

result of statistical inference.” Id. And second, differential privacy also requires “representative

sampling,” thus satisfying one of the statutory definition’s disjunctive—and sufficient—require-

ments.

                i.   Differential Privacy Uses Statistical Inference to Add or Subtract Counts
                     to or from the Enumeration.

         The Bureau’s differential-privacy process is a “statistical method” under Section 209(h)(1)

because the method necessarily relies on statistical inference. See March 25, 2021 Expert Report


                                                  5
of Michael Barber (attached as Exhibit B) at 5 (“From top to bottom, the process of choosing the

degree of statistical noise to inject into the dataset, the process by which that noise is introduced,

and the adjustments made afterward to comply with various constraints, is an exercise in statistical

inference.”). As part of the Bureau’s novel effort to make census data less accurate, differential

privacy requires the Bureau to add and subtract data—including population counts—to and from

certain geographies. Id. at 8-9 (explaining method of injecting error by which “particular values

are … added to, or subtracted from, the original, accurate counts”). The geographies to which the

Bureau applies differential privacy are not random; rather, the Bureau applies differential privacy

to those demographic regions it deems most vulnerable to “leakages of privacy.” Id. at 4. And, to

determine which regions fit these specifications, the Bureau relies on statistical inference. See id.

at 7 (“[T]he Census Bureau is using information from the population and distribution of various

demographics in the population to learn about and make statistical inferences regarding the total

size of the privacy budget and the degree to which certain places and people’s information needs

more or less of that privacy budget allocated.”).

       The next stage of the differential-privacy process also requires statistical inference. Once

the Bureau has applied differential privacy, certain census geographies end up with negative peo-

ple or possess other strange, patently unrealistic phenomena. (After all, there is no such thing as a

census block with negative residents.) Id. at 10. In an attempt to minimize these flaws, the Bureau

engages in “post-processing.” Id. During the post-processing stage of the differential-privacy pro-

cess, the Bureau’s statisticians adjust figures from other geographies to keep statewide totals con-

stant and offset the effects of the initial adjustment. Id. at 10-12. Because privacy-based adjust-

ments from the statistical distribution require mirror-image offsets elsewhere in a State’s




                                                    6
geography, the initial adjustments’ impacts ripple outward and distort nearly 95% of census blocks.

See Expert Report of Thomas Bryan, Doc. 3-6 at 9-10.

       This is where statistical inference makes its second appearance. Rather than randomly or

arbitrarily offsetting populations throughout Alabama’s hundreds of thousands of sub-state geog-

raphies, the Bureau runs a sophisticated “least squares optimization” regression model to deter-

mine which manipulation of these geographies’ populations will best reconcile the Bureau’s initial

adjustments. See Ex. B. at 11. Reconciling the newly erroneous data “via the method of least

squares is an extremely common application of statistical inference and is widely used across the

social sciences, natural sciences, and many other disciplines.” Id. at 12. Moreover, this use of

statistical inference requires that “an equal number of people must be subtracted from another

block (or subgroup within the block) to maintain the correct population numbers across the various

states,” as well as across “geographies that are nested within other geographies.” Id. at 10. The

Bureau’s differential-privacy process therefore unequivocally “add[s] or subtract[s] to or from the

enumeration of the population as a result of statistical inference.” Pub. L. 105-119 § 209(h)(1).

       Defendants know this. In fact, their prior public statements confirm Plaintiffs’ analysis and

undermine the position Defendants now take before this Court. In its Differential Privacy and the

2020 Decennial Census presentation, for example, the Bureau expressly referred to “[p]ost-pro-

cessing error due to statistical inference.” See Ex. A at 24 (emphasis added). Further down the

same slide, the Bureau cited “[p]ost-processing error specifically introduced by our Non-negative

Least Squares (L2) optimization routine,” and the adjacent slides noted that most of the error in

the demonstration data came from this step. Id. A “least squares optimization routine” unequivo-

cally constitutes “statistical inference.” Ex. B at 12. This is why the Bureau refers to post-pro-

cessing errors as “due to statistical inference.” Differential Privacy and the 2020 Decennial




                                                 7
Census, supra at 24.1 And this is also why the Bureau’s implementation of differential privacy

“add[s] or subtract[s] counts to or from the enumeration of the population as a result of statistical

inference,” thus requiring a three-judge court. Pub. L. 105-119 § 209(h)(1).

       Finally, Defendants note that the Bureau’s differential-privacy process is “applie[d] after

the Census Bureau enumerates the population,” Response at 1, but Defendants never explain why

this timing is relevant. Not only is the “when” beside the point; Section 209 plainly includes as a

“statistical method” those methods which the Bureau conducts following enumeration. Indeed, it

is hard to imagine how the Bureau would “subtract to or from the enumeration” otherwise. See

also Ex. B at 12 (explaining Defendants’ “hard distinction between the ‘enumeration’ period of

the census and the ‘disclosure avoidance’ methods … is … a matter of semantics and not one of

substance”).

               ii.   Differential Privacy Also Implements the Use of Representative Sampling,
                     Which Independently Satisfies Section 209’s “Statistical Method”
                     Definition.

       Differential privacy falls within the definition of “statistical method” for another, inde-

pendent reason. Section 209(h)(1) employs the disjunctive “or” to explicitly delineate between (1)

“an activity related to the design, planning, testing, or implementation of the use of representative

sampling,” or (2) “any other statistical procedure, including statistical adjustment, to add or sub-

tract counts to or from the enumeration of the population as a result of statistical inference.” See,

e.g., United States v. Woods, 134 S. Ct. 557, 567 (2013) (“[T]he operative terms are connected by

the conjunction ‘or.’ … [That term’s] ordinary use is almost always disjunctive, that is, the words



1
  Since its March 5, 2020 presentation, the Bureau has continued to modify its post-processing
algorithm. Based on the Bureau’s public representations following its March 5, 2020 presentation,
however, its current post-processing algorithm appears to be largely the same as the original. See
John M. Abowd, Modernizing Disclosure Avoidance: A Multipass Solution to Post-processing
Error, The Census Bureau, (June 18, 2020), https://perma.cc/432L-4CKT.


                                                 8
it connects are to ‘be given separate meanings.’”); accord Scalia & Garner, supra at 116 (“And

joins a conjunctive list, or a disjunctive list.”) (emphasis in original). The framing of the first clause

is also expansive, evincing Congress’ desire to define statistical method, as it relates to statistical

sampling, in broad terms. See Section 209(h)(1) (“[A]n activity related to the design, planning,

testing, or implementation . . . .” (emphasis added)). Because differential privacy not only “add[s]

or subtract[s] counts to or from the enumeration of the population as a result of statistical infer-

ence,” see supra § I.B.i, but also “implement[s] … the use of representative sampling,” the statute

provides another independent ground on which to base a three-judge court’s jurisdiction.

        The Census Bureau plans to implement differential privacy using what it calls a

“TopDown” approach, beginning with the entire country and subsequently applying privacy

measures to progressively smaller geographies. See March 15 Expert Report of Michael Barber,

Doc. 3-5 at 9-10. To apply differential privacy to various geographies, the TopDown algorithm

“samples from a statistical distribution (the Geometric or Laplace distribution) with parameters set

to the desired level of variance.” Id. at 10. This is the “complex algorithm” on which Defendants

contend “[d]ifferential privacy relies.” Response at 2. On the horizontal axis of the statistical dis-

tribution lie values the Bureau will apply to actual data in order to obscure them. See Ex. B at 8

(Fig. 1). For example, if a point along the distribution curve has a horizontal-axis value of negative

two, then the Bureau will subtract two from the underlying—actual—population value. Id. at 7-9.

The vertical axis represents those values’ relative probabilities of being sampled; that is, the total

number of that point’s horizontal-axis value applied to the underlying data set. Id. at 7-9. The

sampling ultimately renders the “perturbation”—error—the Bureau applies to the underlying data.

Id. at 7-9.




                                                    9
       The Bureau thus injects into the unadulterated PL94-171 data varying degrees of “statisti-

cal noise based on samples drawn from the Laplace distribution,” to “add[] to or subtract[] from

the counts.” Id. at 9; see also Doc. 3-5 at 10. In other words, the Bureau samples from these dis-

tributions to determine the extent to which it will distort the real counts through its differential-

privacy process. That process “implement[s] … the use of representative sampling,” which is all

Section 209’s definition of a “statistical method” requires. Pub. L. 105-119 § 209(h)(1).

           C. Section 209’s Legislative History Evinces Unmistakable Intent to Prevent the
              Bureau from Implementing Statistical Methods Like Differential Privacy.

       Because the text of a statute is clear, the Court need go no further. See, e.g., N.L.R.B. v. SW

Gen., Inc., 137 S. Ct. 929, 942 (2017) (“The text is clear, so we need not consider this extra-textual

evidence.”). Defendants nevertheless go further, repeatedly invoking legislative history and pur-

pose to support their reading of the Section 209. See Response at 5-6, 8, 9. But these extra-textual

sources only underscore that Congress intended to stop the use of statistical methods just like dif-

ferential privacy. When Congress passed Section 209, top of mind was the Bureau’s plan to use

sampling for the 2000 census. See, e.g., Dep’t of Com. v. U.S. House of Representatives, 525 U.S.

316, 325-26 (1999) (explaining origin of Section 209). But Congress’ concern extended beyond

sampling to numerous statistical methods that could be used to create population counts because

these methods—like sampling—also carry with them the specter of political manipulation. See,

e.g., 143 Cong. Rec. H8229-02, 1997 WL 599738, 7 (“Sampling is not constitutional. Like all

statistics, it is easily manipulated.”); id. at 11 (“[O]ur Founding Fathers envisaged that some day

an administration would abuse its power and would attempt to manipulate the census. And Mr.

Chairman, like they have done so many times before, thank goodness, our Founding Fathers pre-

dicted the error of our ways and saved us from our own demise; they provided us with a guide on

how to run a democracy.”); id. at 24 (“I oppose the use of sampling for several reasons. It would



                                                 10
leave the census numbers open to political manipulation and would tend to undermine the public’s

confidence in the census.”).

       When the Census Bureau attempted to implement statistical sampling in the 2000 census,

Congress and various private plaintiffs took their fight to the Supreme Court and won. U.S. House

of Representatives, 525 U.S. 316. In his concurring opinion—which Justice Thomas joined in full

and Chief Justice Rehnquist and Justice Kennedy joined in relevant part—Justice Scalia further

legitimized Congress’s concerns: “To give Congress the power, under the guise of regulating the

‘Manner’ by which the census is taken, to select among various estimation techniques having cred-

ible (or even incredible) ‘expert’ support is to give the party controlling Congress the power to

distort representation in its own favor. In other words, genuine enumeration may not be the most

accurate way of determining population, but it may be the most accurate way of determining pop-

ulation with minimal possibility of partisan manipulation.” Id. at 348-49 (Scalia, J., concurring)

(emphasis added).

       Like sampling before it, differential privacy harbors the risk of political manipulation. By

its very design, differential privacy injects error into census data and necessarily renders the data

less accurate. Michael Hawes, U.S. Census Bureau, Title 13, Differential Privacy, and the 2020

Decennial Census 22 (Nov. 13, 2019), https://perma.cc/MRQ2-67WG. And after the Bureau

skews the data the post-processing stage follows, where the Bureau makes further adjustments to

the numbers—adding some people here, subtracting some there. See Ex. B at 10-12. The Bureau

claims to reconcile geographic data based on input from “Census Bureau geography experts.” See

Modernizing Disclosure Avoidance: A Multipass Solution to Post-processing Error, supra. Post-

processing, however, is largely a black box, and the public knows only what the Bureau reveals.

Officials in the Bureau might be doing their level best to ensure that differential privacy moves




                                                 11
people (and power and money) in only the fairest way, but Section 209 recognizes the risk of

placing such concentrated power in the hands of a few workers at the Census Bureau. This risk is

precisely what Congress sought to quash.

       Defendants further miss the point when they contend that Congress should have explicitly

provided for a three-judge court for various disclosure-avoidance methods. See Response at 8-9.

The problem with the Bureau’s differential-privacy method is not that it is a disclosure avoidance

method writ large; the problem is how the differential-privacy method specifically works—by add-

ing or subtracting people from the population counts as a result of statistical inference. Moreover,

Congress could have drafted Section 209 to prohibit only those sampling methods with which they

were immediately familiar, see Response at 5-6, but they did not. Instead, Congress sought to curb

“statistical methods” whose mechanics might jeopardize the decennial census’s integrity. In fact,

had Congress indeed intended to constrict the definition of “statistical method” to sampling (as

Defendants claim), the second half of the statutory definition—from “or any other statistical

method” on—would be “redundant or largely superfluous, in violation of the elementary canon of

construction that a statute should be interpreted so as not to render one part inoperative.” Colautti

v. Franklin, 439 U.S. 379, 392 (1979).

       With sampling, the Bureau sought to invent population counts for the ostensible purpose

of improving accuracy; with differential privacy, the Bureau seeks to invent population counts for

the ostensible purpose of improving privacy. Both methods carry obvious risks of manipulation by

producing population numbers that purposefully depart from those obtained through an actual

count. Section 209 demands that either sort of statistical method receive expeditious review by a

three-judge court and, if necessary, the Supreme Court.




                                                 12
II.     Plaintiffs’ Delay Claims Require a Three-Judge Panel.

        By alluding to several sorts of harm that might flow from the Bureau’s decision to imple-

ment an invalid “statistical method,” see id. § 209(a)(7) (noting “risk of an inaccurate, invalid, and

unconstitutional census”), and by leaving undefined exactly what sorts of grievances might “ag-

grieve[]” a “person,” Section 209 embraces an expansive notion of actionable harms. Defendants’

six-month delay and its attendant harms thus fall within Section 209’s unenumerated ambit of

actionable harms where that delay is a byproduct of the Bureau’s unlawful “statistical method”—

which, as Plaintiffs’ opening memorandum explains in greater detail, is the case here. See Doc. 2

at 8-10. Like their differential-privacy claims, Defendants’ delay claims thus fall within the scope

of Section 209 and, accordingly, “shall be heard and determined by a district court of three judges.”

Id. § 209(e)(1).

        Defendants do not attempt to engage with Plaintiffs’ argument. Rather, they respond that

“Plaintiffs do not argue that any delay, in and of itself, entitles them to a three-judge court.” Re-

sponse at 9. But Plaintiffs do not argue that a constitutional or statutory violation, “in and of itself,”

requires that this matter go before a three-judge court either; because differential privacy causes

these harms, however, a three-judge court is proper. See Pub. L. No. 105-119 § 209(e)(1). So too

with the harms Plaintiffs suffer due to Defendants’ delay. Section 209 provides a cause of action

for “[a]ny person aggrieved by the use of any statistical method in violation of the Constitution or

any provision of law,” id. at (b); because differential privacy is such a statistical method and has

caused the delays harming Plaintiffs, Section 209 provides a cause of action (and a three-judge

court) for Plaintiffs’ delay-related claims. In any event, a three-judge court can and should exercise

pendent jurisdiction over Plaintiffs’ delay-related claims. See Doc. 2 at 9-11.




                                                   13
III.   Practical Considerations Also Support a Three-Judge Panel.

       This Court can and should confirm the propriety of a three-judge court based on a straight-

forward reading of Section 209. But if the parties’ arguments have failed to convince the Court

one way or the other, Plaintiffs respectfully submit that the Court should grant the three-judge

panel because the risks of improperly convening a three-judge court pale in comparison to the risks

of improperly depriving a three-judge court of jurisdiction—especially where, as here, time is of

the essence.

       Three-judge panels can cleanly dissolve without altering a case. For example, where factual

or legal developments eliminate a three-judge court’s jurisdiction over a matter, the three-judge

court will dissolve and the individual court’s presiding judge—a member of the three-judge

panel—can seamlessly proceed. This is especially so where the presiding judge would have re-

solved the case’s various dispositions in the same manner as the panel. In such circumstances the

presiding judge’s consensus with the panel would prevent litigants from having to retry the case

even if, for example, the Supreme Court were to hold on direct appeal that a three-judge court

lacked jurisdiction in the first instance. See, e.g., New York v. Trump, 485 F. Supp. 3d 422, 482

n.21 (S.D.N.Y.), vacated and remanded on other grounds, 141 S. Ct. 530 (2020) (“[W]e follow

the lead of prior three-judge panels by certifying that Judge Furman, to whom these cases were

originally assigned, individually arrived at the same conclusions that we have reached collec-

tively.”); see also Swift & Co. v. Wickham, 382 U.S. 111, 114 n.4 (1965) (“This procedure for

minimizing prejudice to litigants when the jurisdiction of a three-judge court is unclear has been

used before.”).

       But when a court improperly deprives a three-judge panel of jurisdiction, the parties must

relitigate the proceedings before a three-judge panel in accordance with Section 2284—no matter

how far the case has progressed. See Shapiro v. McManus, 577 U.S. 39, 43 (2015) (remanding to


                                                14
three-judge court because “the district judge was required to refer the case to a three-judge court,

for § 2284(a) admits of no exception, and the mandatory ‘shall’ ... normally creates an obligation

impervious to judicial discretion” (internal quotation marks omitted; emphasis in original)). Thus,

if the Court declines to convene a three-judge court and the Eleventh Circuit or Supreme Court

later decide that this Court lacked jurisdiction to hear Plaintiffs’ claims, the process restarts from

the beginning.

       Defendants’ deliberate delays have already harmed Plaintiffs, and any litigation-related

delay prolonging Defendants’ delivery of census data will only exacerbate Plaintiffs’ injuries. Be-

cause in the three-judge-panel context remedying improvidently granted jurisdiction will cause

less delay—and thus less harm—than remedying improvidently withheld jurisdiction, this Court

should, if otherwise undecided on the pending jurisdictional question, err toward less harm and

confirm a three-judge court’s propriety in this case.

                                          CONCLUSION

       In accordance with 28 U.S.C. § 2284(a) and Public Law No. 105-119 § 209(e)(1), a three-

judge court should be convened.




                                                 15
Dated: March 25, 2021                       Respectfully submitted,

STEVE MARSHALL
Attorney General of Alabama

/s/ Edmund G. LaCour Jr.                    /s/ Jason B. Torchinsky
Edmund G. LaCour Jr. (ASB-9182-U81L)        Jason B. Torchinsky (VA Bar No. 47481)*
Solicitor General                           Jonathan P. Lienhard (VA Bar No. 41648)*
                                            Shawn T. Sheehy (VA Bar No. 82630)*
A. Barrett Bowdre (ASB-2087-K29V)           Phillip M. Gordon (VA Bar. No. 95621)*
Deputy Solicitor General
                                            HOLTZMAN VOGEL JOSEFIAK
                                            TORCHINSKY, PLLC
James W. Davis (ASB-4063-I58J)
                                            15405 John Marshall Hwy
Winfield J. Sinclair (ASB-1750-S81W)
                                            Haymarket, VA 20169
Brenton M. Smith (ASB-1656-X27G)
                                            (540) 341-8808 (Phone)
Assistant Attorneys General
                                            (540) 341-8809 (Fax)
                                            Jtorchinsky@hvjt.law
STATE OF ALABAMA
                                            Jlienhard@hvjt.law
OFFICE OF THE ATTORNEY GENERAL
                                            Ssheehy@hvjt.law
501 Washington Ave.
                                            Pgordon@hvjt.law
Montgomery, AL 36130
Telephone: (334) 242-7300
                                            *pro hac vice
Fax: (334) 353-8400
Edmund.LaCour@AlabamaAG.gov
                                            Counsel for Plaintiffs
Barrett.Bowdre@AlabamaAG.gov
Jim.Davis@AlabamaAG.gov
Winfield.Sinclair@AlabamaAG.gov
Brenton.Smith@AlabamaAG.gov

Counsel for the State of Alabama




                                       16
